Exhibit 10.2

AMENDMENT NO.2 TO THE THIRD AMENDED AND RESTATED OMNIBUS
AGREEMENT




THIS AMENDMENT NO. 2 TO THE THIRD AMENDED AND RESTATED OMNIBUS AGREEMENT (the
"Amendment No. 2"), is entered into and executed on August 3, 2015, and
effective as of July 1, 2015 (the "Amendment No. 2 Effective Date"), among
Tesoro Corporation, a Delaware corporation ("Tesoro"), on behalf of itself and
the other Tesoro Entities (as defined in the Third Omnibus Agreement, defined
below), Tesoro Refining & Marketing Company LLC, a Delaware limited liability
company ("TRMC'), Tesoro Companies, Inc., a Delaware corporation, Tesoro Alaska
Company LLC, a Delaware limited liability ("Tesoro Alaska"), Tesoro Logistics
LP, a Delaware limited partnership (the "Partnership"), and Tesoro Logistics GP,
LLC, a Delaware limited liability company (the "General Partner"). The
above-named entities are sometimes referred to in this Amendment No. 2 as
"Party" and collectively as the "Parties".


RECITALS


WHEREAS, the Parties executed that certain Third Amended and Restated Omnibus
Agreement dated as of July 1, 2014 (the "Third Omnibus Agreement");


WHEREAS, effective as of July 22, 2015 (the "Merger Date"), QEP Midstream
Partners, LP, a Delaware limited partnership ("QEPM'), merged into a wholly
owned subsidiary of the Partnership, and ceased to be a publicly traded entity
(the "Merger");


WHEREAS, QEPM, QEP Midstream Partners GP, LLC, a Delaware limited liability
company and the general partner of QEPM ("QEPM GP'), QEP Midstream Partners
Operating, LLC, a Delaware limited liability company and wholly owned subsidiary
of QEPM (the "Operating Company"), the Partnership, and the General Partner, had
previously entered into that certain First Amended and Restated Omnibus
Agreement, dated as of December 2, 2014 (the "QEPM Omnibus Agreement"), which
governed the provision of certain services to QEPM and its subsidiaries;


WHEREAS, the Partnership and General Partner entered into that certain QEPM
Omnibus Side Agreement (the "SideAgreement"), dated as of February 11, 2015,
pursuant to which the administrative fees paid to the General Partner pursuant
to the QEPM Omnibus Agreement were clarified;


WHEREAS, in connection with the Merger and effective August 3, 2015, QEPM, QEPM
GP, the Operating Company, the Partnership and the General Partner entered into
that certain Termination Agreement which terminated the QEPM Omnibus Agreement
and the related Side Agreement;



--------------------------------------------------------------------------------




WHEREAS, prior to termination of the QEPM Omnibus Agreement, QEPM was paying a
fixed monthly amount as an administrative service fee to Tesoro through the
General Partner;


WHEREAS, approximately $300,000.00 per month of the fixed monthly administrative
service fee QEPM was paying to Tesoro was due to additional fixed costs and
expenses related to the administration of the additional assets of QEPM and its
subsidiaries;


WHEREAS, upon termination of the QEPM Omnibus Agreement, Tesoro will no longer
be compensated for such fixed monthly costs QEPM was paying as an administrative
service fee to Tesoro through the General Partner;


WHEREAS, in connection with the Merger, the Parties wish to amend the Third
Omnibus Agreement to increase the Partnership's fixed monthly administrative fee
by $300,000.00 to account for the loss of such amount that was previously
payable under the QEPM omnibus to cover the administration of the assets ofQEPM
and its subsidiaries;


NOW, THEREFORE, in consideration of the premises, and the covenants, conditions
and agreements contained herein and in the Third Omnibus Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:


1.The Recitals are incorporated into the Third Omnibus Agreement and any
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Third Omnibus Agreement.


2.As of the Amendment No.2 Effective Date, the monthly administrative fee is
hereby increased to $775,000.000, and Schedule VIII, Administrative Fee and
Indemnification Deductibles, is hereby amended and restated in its entirety, as
attached hereto at as Attachment 1.


3.Other than as set forth above, the Third Omnibus Agreement, as amended, shall
remain in full force and effect as written.


4.This Amendment No. 2 shall be governed by and shall be construed m accordance
with the laws of the State ofTexas.


5.This Amendment No.2 may be executed in any number of counterparts with the
same effect as if all signatory parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument. Delivery of an executed signature page of this Amendment No. 2 by
facsimile transmission or in portable

2

--------------------------------------------------------------------------------




document format (.pdf) shall be effective as delivery of a manually executed
counterpart hereof.


6.This Amendment No. 2 shall be binding upon and shall inure to the benefit of
the parties hereto, their respective heirs, legal representatives, successors,
and assigns.


7.Should any clause, sentence, paragraph, subsection or section of this
Amendment No. 2 be judicially declared to be invalid, unenforceable or void,
such decision will not have the effect of invalidating or voiding the remainder
of this Amendment No. 2, and the part or parts of this Amendment No. 2 so held
to be invalid, unenforceable or void will be deemed to have been stricken
herefrom, and the remainder will have the same force and effectiveness as if
such stricken part or parts had never been included herein.


8.This Amendment No.2 sets forth all of the covenants, agreements, conditions,
understandings, warranties and representations of the Parties relative to the
subject matter hereof, and any previous agreement among such parties with
respect to the subject matter hereof is superseded by this Amendment No.2.






[Signature Page Follows]



3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed and delivered this Amendment No .
2 effective as of the date first written above.






 
TESORO CORPORATION
 
 
By:  
/s/ GREGORY J. GOFF
 
 
 
Gregory J. Goff
 
 
 
Chairman, President and Chief Executive Officer
 





 
TESORO REFINING & MARKETING COMPANY LLC
 
 
By:  
/s/ GREGORY J. GOFF
 
 
 
Gregory J. Goff
 
 
 
Chairman of the Board of Managers and President
 





 
TESORO COMPANIES, INC.
 
 
By:  
/s/ GREGORY J. GOFF
 
 
 
Gregory J. Goff
 
 
 
Chairman of the Board of Directors and President
 





 
TESORO ALASKA COMPANY LLC
 
 
By:  
/s/ GREGORY J. GOFF
 
 
 
Gregory J. Goff
 
 
 
Chairman of the Board of Directors and President
 




--------------------------------------------------------------------------------








 
TESORO LOGISTICS LP
 
 
By:
Tesoro Logistics GP, LLC, its
 
 
 
general partner
 
 
 
 
 
 
By:  
/s/ PHILLIP M. ANDERSON
 
 
 
Phillip M. Anderson
 
 
 
President
 





 
TESORO LOGISTICS GP, LLC
 
 
By:  
/s/ PHILLIP M. ANDERSON
 
 
 
Phillip M. Anderson
 
 
 
President
 




Signature Page 2 to Amendment No. 2 to
Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------






Attachment 1


[see attached]



--------------------------------------------------------------------------------




Schedule VIII


Administrative Fee and Indemnification Deductibles










Monthly Administrative Fee


$775,000.00


Annual Environmental Deductible


$600,000


Annual ROW Deductible


$600,000



Page 1 of 1 of
Schedule VIII to Third Amended and Restated Omnibus Agreement

